internal_revenue_service number release date index number --------------------------- -------------------------------------------- ------------------------------------- ---------------------- ------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- ------------- telephone number --------------------- refer reply to cc psi b05 plr-154093-05 date date ------- ----------- ------------------ ------------------ -------------------------------------------------------- legend legend coop ---------------------------------------------------------------------- corp a state a b c d e f g h dear -------------- this is in response to a request for a ruling dated date submitted on behalf of coop by your authorized representative the ruling concerns whether certain income received by coop is patronage sourced income the facts of coop's transaction are fully described below --------------------------------- ----------------------- ------------------ ---- -- plr-154093-05 coop is a state a corporation organized under the state a not-for-profit corporation statute coop is a b products and services group purchasing organization gpo operating_on_a_cooperative_basis within the meaning of subchapter_t of the internal_revenue_code the original and continuing primary purpose of coop is to allow small b ------ facilities to join together in order to purchase at wholesale or discounted cost by purchasing cooperatively small b ------ facilities can receive substantial discounts otherwise unavailable to them the by-laws of coop allow any entity typically a -----------------facility such as --------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------providers to become a member members are entitled to one vote irrespective of their size and volume of business conducted through coop coop does business with member and nonmember patrons on a cooperative basis patrons directly and primarily benefit from coop by obtaining supplies and services at lower group cost a secondary and far smaller benefit results when the patrons receive a patronage_dividend distribution from coop coop charges an administrative fee typically less than e of the items’ cost to negotiate contracts with vendors to provide salesmen management office support and vendor lists coop meets its salary and overhead cost out of the administrative fee any excess fees profit are returned annually to the patrons as patronage_dividends either in cash or in cash and allocated surplus no return_of_capital interest or ordinary dividend is paid coop as a fully-independent organization was free to operate in any state or geographical area it chooses its sales force could present its portfolio of contracts to any b facility that was interested its key selling features were its reputation employees and portfolio of contracts offered to potential patrons although one of the largest independent regional gpos in the country coop’s volume of purchases under its contracts was small in comparison to the national gpos accordingly coop was at a disadvantage when negotiating with vendors for price discounts prior to its affiliation coop’s overhead administrative and sales costs created a situation where the administrative fee was just adequate to meet these costs to develop a new program add a new contract or to expand its in-house electronic purchasing services required significant cost outputs these costs were not spread over large amounts of purchases as with the national gpos coops management board_of directors and members felt it was in their best interest to pursue an affiliation rather than a sale in order to retain as much plr-154093-05 independence as possible and protect access to vendor contracts the affiliation would bring access to a larger portfolio of group purchasing contracts with larger discounts various national gpos were considered for affiliation with corp a being the company chosen accordingly on f coop entered into an affiliation agreement with corp a in order to obtain larger price discounts and more competitive programs for the benefit of its patrons since the inception of the affiliation agreement the ability to market a wider range of products and service and the addition of new patron facilities has resulted in significant increases in net_income to coop the affiliation agreement has been beneficial to coop’s patrons as they have received lower product and service prices and additional patronage_dividend income in c corp a made an unsolicited offer to purchase coop on d the board_of directors of coop approved a recommendation to sell the business_assets of coop goodwill workforce in place geographical marketing rights under the affiliation agreement furniture and equipment to corp a pursuant to the bylaws the members must consent to the sale in g the members by vote agreed to the sale following the sale of its business_assets coop will no longer conduct any active business but will restrict its activities to collection of its receivables payment of its payables and distribution of its patronage_dividends prior to final liquidation coop request a ruling that the amount_realized from the sale of its assets to corp a is patronage sourced income eligible for the patronage_dividend deduction under subchapter_t sec_1381 of the code provides that subchapter_t applies to any corporation operating_on_a_cooperative_basis in the instant case taxpayer represents that it has been operating_on_a_cooperative_basis from its incorporation and has filed federal_income_tax returns in accordance with its status as a cooperative cooperatives are permitted to exclude patronage_dividends from their taxable_income under sec_1382 of the code sec_1388 defines a patronage_dividend as among other things an amount_paid to a patron of a cooperative which is determined by reference to the net_earnings of the organization from business done with or for its patrons sec_1388 also states that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons in revrul_69_576 1969_2_cb_166 a nonexempt farmers’ cooperative borrowed money from a bank for cooperatives itself a cooperative to finance the acquisition of agricultural supplies for resale to its members the bank for cooperatives allocated and plr-154093-05 paid interest from its net_earnings to the nonexempt farmers’ cooperative which it in turn allocated to its members in determining whether the allocation was from patronage sources the ruling states the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative's marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association's cooperative operation the income is from nonpatronage sources revrul_690_576 pincite the ruling concluded that in as much as the income received by the nonexempt_cooperative from the bank for cooperatives resulted from a transaction that financed the acquisition of agricultural supplies which were sold to its members thereby directly facilitating the accomplishment of the cooperative’s marketing purchasing or service activities the income was patronage sourced sec_1_1382-3 of the income_tax regulations defines income from sources other than patronage nonpatronage income to mean incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association such as income derived from lease of premises from investment in securities or from the sale_or_exchange of capital assets in st louis bank for cooperatives v united 624_f2d_1041 cl_ct the court held that interest on demand deposits in farm credit banks or on loans to brokerage funds received by st louis bank for cooperatives was patronage sourced income the court stated that a particular item_of_income is patronage sourced when the transactions involved are directly related to the marketing purchasing or service activities of the cooperative association f 2d pincite in twin county grocers inc v united_states cl_ct a nonexempt_cooperative was denied deductions for patronage_dividends for interest on a certificate of deposit bought from a nonpatron bank because the dividend income was not patronage sourced the court held that the relation of income activity to the cooperative’s business was too tenuous courts have ruled in several instances that income from corporations organized by cooperatives to conduct activities related to the cooperative business is patronage sourced in farmland industries 78_tcm_846 acq aod citing plr-154093-05 765_f2d_1102 675_f2d_988 8th cir 88_tc_238 87_tc_435 the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries classified as patronage-sourced income in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental income that contributed to the overall profitability of the cooperative but did not actually facilitate the accomplishment of the cooperative s marketing purchasing or servicing activities on behalf of its patrons t c m pincite emphasizing the need ato focus on the totality of the circumstances and to view the business environment to which the income producing transaction is related the tax_court analyzed the reasons behind both the organization of the subsidiaries and their eventual disposition t c m pincite first it looked at whether the taxpayer s subsidiaries were organized to perform functions related to its cooperative enterprises the subsidiaries had been organized to explore for produce and transport crude_oil the court determined that all of the subsidiaries were organized to perform functions related to the taxpayer s business and were not mere passive investments id pincite in other cases the direct relationship between the purpose of a cooperative business and its reasons for investing in a subsidiary were found to be dispositive on the question of whether income received from the subsidiary was patronage sourced for example in astoria plywood corp v united_states ustc d or the court found that the income derived by a plywood and veneer workers cooperative from the cancellation of a lease on a veneer plant was patronage sourced because the production of veneer was an integral part of the cooperative s business in other words the reason the cooperative leased the property to begin with had nothing to do with investing in real_estate and everything to do with making veneer similarly in 410_fsupp_1100 d or the court held that the dividends received by a plywood workers cooperative from west coast adhesives a glue supplier which the cooperative helped to organize in order to supply its adhesive needs were patronage-sourced income since glue is essential for the manufacture of plywood and the arrangement to produce the glue was reasonably related to the business done with or for the cooperative s patrons in the proposed sale h of the sales proceeds will be allocated to goodwill sales force in place and the exclusive territory maintaining a sales force and providing patron support in a successful organization over many years has naturally resulted in an intangible asset workforce in place further the closely associated asset of goodwill is also a natural result of the successful business because the natural bias of a coop patron member would be to do business with coop these two assets were not plr-154093-05 purchased or created as an incidental act of coop but are solely and directly related to actions of the sales for and management of coop over many years_of_service to coop’s patrons prior to the affiliation coop’s management’s forecast was for a continued erosion of margin increased competition resulting in a gradual yet definite wasting away of coop’s goodwill and sales force in place although the affiliation provided many positive features management is still uncertain of the future of the organization at the expiration or termination of the affiliation agreement coop will be left with access to its patrons but will not have a catalog of contracts nor an electronic format in which to offer these contracts to patrons coop’s creation and subsequent sale of its assets are both directly related to its cooperative business_purpose of providing value to it patrons accordingly based solely on the foregoing we rule that the amount_realized from the sale of its business_assets to corp a is patronage sourced income eligible for the patronage_dividend deduction under subchapter_t this ruling is directed only to the taxpayer that requested it under sec_6110 k of the code it may not be used or cited as precedent no opinion is expressed or implied as to the proper allocation of the purchase_price to the assets in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
